Citation Nr: 1203061	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  09-26 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to service connection for a bilateral foot disability.



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971 and from December 7, 1990 to May 15, 1991.  He also served with the National Guard from February 1985 to August 1988. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2010, the Veteran testified before the undersigned via video conference from the RO.  In October 2010, the Board remanded this case for additional development.  


FINDINGS OF FACT

A bilateral foot disability is not attributable to service.  


CONCLUSION OF LAW

A bilateral foot disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  A November 2006 RO letter informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The letter also notified the Veteran that that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess.  While this letter listed only the right foot (instead of a bilateral foot disorder), a reasonable person would be expected to know that the same criteria apply for the left foot.

Regarding the duty to assist, VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board remanded this case to verify the Veteran's dates of active duty training and inactive duty training with the Army Reserves/National Guard in May 1985 and December 1986.  In response, service records were received including NG Form 22, NG Form 23, DD Form 214, DA Forms 2173, and medical records.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The claim was also remanded for the Veteran to be afforded a VA examination.  Thereafter, VA examinations were conducted in November and December 2010.  38 C.F.R. § 3.159(c)(4).  These examinations are adequate as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran indicated in correspondence received in December 2011 that doctors had told him that an in-service spider bite, as discussed below, caused his current bilateral feet disabilities; however, he has not submitted any evidence to this effect and he indicated in that correspondence that he had already submitted all the evidence that he is giving VA.  Thus, the record as it stands is complete.  The records satisfy 38 C.F.R. § 3.326.  

The Board is satisfied that the RO has substantially complied with the Board's October 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).   The requested actions were accomplished to the extent possible in compliance with the Board's remand instructions.  

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Service connection may be granted for disability resulting from disease or injury incurred during active duty for training (ADT), or injuries suffered during inactive duty training (IDT) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§  101(24), 106.

Reserve and National Guard service generally means ADT and IDT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).

Generally, an individual who has only Reserve or National Guard service (ADT or IDT with no active duty) is not a veteran as legally defined.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.

Thus, service connection on a presumptive basis is not available where the only service performed is ADT or IDT.  See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  The Veteran is competent to report what the Veteran can observe and feel through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau. 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that during his National Guard service, he was bitten by a Black Widow spider and thereafter began having problems with his feet which have continued since that time.  He indicated that these problems, including numbness, continued during his second period of service, and thereafter.

National Guard treatment records show that in May 1985, the Veteran had right foot trauma with pain.  There was tenderness of the third toe.  An x-ray of the right foot was negative.

In December 1986, the Veteran was hospitalized for severe abdominal pain which radiated through his hips.  A small puncture area was noted on the right thigh, with minimal surrounding erythema.  The diagnosis was insect bite, suspected, with rigid abdominal musculature and pain.  The Veteran claims that the insect bite was from a Black Widow spider. A DA Form 2173 confirms that the Veteran was bitten for a Black Widow Spider bite which resulted in severe pain.

A January 1990 physical examination revealed normal feet and lower extremities.  On an April 1991 report of Medical History, the Veteran denied having any foot trouble or neuritis.

During active service in April 1991, the Veteran was seen for left foot problems that had persisted for 4 days.  A hard callus was noted on the sole of the foot, described as tender.

After service, from April 1997 through October 1997, private medical records from the MEA Medical Clinic reflected complaints of numbness on the bottom of the feet.  The assessment included a possible Morton's neuroma of the left foot.  Subsequent VA records documented continued complaints of problems with the Veteran's feet.  An "insensate foot" and a left foot ulcer were noted in January 2008. 

In November 2010, the Veteran was afforded a VA feet examination.  The examiner indicated that the claims file was reviewed and discussed the in-service findings.  The impression was peripheral neuropathy of the lower extremities and bilateral pes cavus.  The examiner stated that he did not think that the structural problems with the Veteran's feet had any relationship to his military service.  The examiner stated that the Veteran's bilateral pes cavus, which means high arches, is a congenital or inherited condition.  The examiner also indicated that he saw no evidence of an isolated Morton's neuroma at that time.  He requested a neurological evaluation to evaluate the Veteran's neuropathy and stated that he would defer to the neurologist regarding the etiology of neuropathy.

In December 2010, the Veteran was afforded a VA neurological examination.  The examiner indicated that the claims file was reviewed.  The examiner discussed the inservice findings.  A physical examination was performed which resulted in a diagnosis of peripheral sensorimotor demyeliminating polyneuropathy with moderate incomplete sensory loss in the feet.  The examiner stated that there was no evidence that the Veteran had the beginnings of peripheral polyneuropathy in service and there was little evidence to suggest the presence of polyneuropathy in the years shortly after discharge.  The examiner indicated that most of those symptoms were more suggestive of lumbar root lesion rather than polyneuropathy.  The examiner explained that twisted ankle or foot injuries were not medically recognized causes of demyeliminating polyneuropathy.  The examiner stated that it was clear that the Veteran suffered a Black Widow spider bite in 1986.  However, a Black Widow spider produces a protein venom that affects the victim's nervous system.  The first symptom is acute pain at the site of the bite, although there may only be minimal local reaction, starting within 20 minutes to one hour after the bite.  Local pain may be followed by localized or generalized severe muscle cramps, abdominal pain, weakness, and tremor.  Large muscle groups, such as the shoulder or back, are often affected, resulting in considerable pain.  In severe cases, nausea, vomiting, fainting, dizziness, chest pain, and respiratory difficulties may follow.  In some cases, abdominal pain may be mistaken for a heart attack.  Blood pressure and heart rate may be elevated.  The elevation of blood pressure can lead to one of the most severe complications.  The toxin (Latrotoxin) interacts with Ca++ independent receptor and GTP-binding protein-coupled Neurexin I-a.  The toxin's action is mediated in part by increased Ca++ flux intopresynaptic nerve terminals with spontaneous release of transmitter from nerve terminals (acetylcholine from motor axons, catecholammines from adrenergic terminals).  A potential "late" complication is degeneration of nerve terminals.  Late is a misnomer in that this must occur while the toxin is still present, but is delayed in symptom onset beyond the acute cramps and spasms.  As such, onset years after the bite would not be expected and the neuropathy, if it occurred, would be of an axonal type, not demyelinating.  Thus, it is unlikely that his present foot condition is in any related to the foot symptoms he had in service, or the insect bite in 1986.

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau; see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  That is the case here.  The Veteran is competent and credible in his report of feet problems.  However, he is not competent to provide an assessment as to the etiology of his currently diagnosed peripheral sensorimotor demyeliminating polyneuropathy with moderate incomplete sensory loss in the feet.  This diagnosis and its etiology are complicated in nature.  This is the reason the Board remanded this case for a medical professional's assessment as to the etiology of the Veteran's feet problems.  The December 2010 VA examiner reviewed the claims file, addressed the history, and examined the Veteran.  The neurological examiner determined that the current diagnosis is not etiologically related to service, to include the Black Widow spider bite.  The examiner fully explained the nature of the current diagnosis and why the spider bite did not cause this disability, as asserted by the lay testimony.  

The Board attaches significant probative value to the December 2010 VA opinion, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The VA examiner's opinion was based on review of the Veteran's claims file and included an examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

As previously noted, the Veteran indicated in correspondence received in December 2011 that doctors had told him that an inservice spider bite, as discussed below, caused his current bilateral feet disabilities; however, he has not submitted any evidence to this effect and he indicated in that correspondence that he had already submitted all the evidence that he is giving VA.  The Board accords the December 2010 VA examiner's opinion the most probative weight.  This evidence is uncontradicted and it establishes that the currently diagnosed feet disability (peripheral neuropathy) is not attributable to service.  

With respect to pes cavus (high arches), the service treatment records are negative for any complaints or findings of this condition and there is no competent and credible evidence of record relating it to any in-service disease, event, or injury.  To the contrary, the November 2010 VA examiner stated that he did not think that the Veteran's pes cavus had any relationship to his military service and that it is a congenital or inherited condition.  See 38 C.F.R. § 3.303(c), 4.9.  The Veteran has not described any observations of pes cavus at any time, to include during service.  And while there was an assessment of a possible Morton's neuroma in 2007, this finding was speculative and carries little weight.  The November 2010 VA feet examiner examined the Veteran's feet, as well as reviewed the relevant treatment records, and concluded that he saw no evidence of an isolated Morton's neuroma at that time.  

In sum, the preponderance of the evidence is against the Veteran's claim; therefore, service connection for a bilateral foot disability is not warranted.  


ORDER

Service connection for a bilateral foot disability is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


